PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/707,010
Filing Date: 9 Dec 2019
Appellant(s): Behroozi, Cyrus



__________________
Scott Wolinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3-9-21

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 2-22-21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Appellant’s argument on page 7 addresses sections [0065]-[0066] and [0162]-[0163] of the Knoblach reference.  Appellant’s allege that these sections do not teach the feature of “determining state information for a plurality of high altitude platforms”, where the state information is the location of the airborne platform and communication link information, and that “the Examiner has not provided details regarding his point of view as to how these cited portions of Knoblach read on the invention.”  

It is first noted that the Office Action cites sections [0065]-[0066], [0162]-[0163], [0176], [0181]-[0182] and [0192] of Knoblach.  Therefore, Appellant has not addressed sections [0181]-[0182] and [0192] of Knoblach. Relevant portions of these sections are reproduced below. 



“Further schematically depicted are coverage areas 201-270 representing the position and coverage of each of the platforms 101-170 as they reach a desired regulated altitude, preferably in the stratosphere.  The coverage areas 201-270 will migrate over a period of time, due to wind and weather conditions in a particular locality.  

Section [0182]
“The platform may initiate this if any of these conditions are met and the platform has lost communication with the ground terminals. Advantageously, the wind conditions will have been detected during the ascent and will continue to be monitored through the tracking by the ground stations. This will facilitate predicting the development of any gaps in coverage that might be expected, and particularly the location of such gaps and the number of ground communication devices or pagers that might need to be serviced in the area of the gap.”

Section [0192]
The NOC uses the information to locate the SNS platforms, to determine coverage holes or gaps, and to make rudimentary position adjustments by varying the altitude into favorable wind speeds and directions. 

Additionally, Fig. 1 of Knoblach shows a processor 10, where the first step 16 in the process involves “determining if the platform is outside of its intended geographic boundary” (which is location determination).


Therefore, as Knoblach teaches using both platform location and communication link information to select a path through the airborne platforms, Appellant’s arguments that Knoblach does not teach the feature of “determining, by a processor, state information for a plurality of high altitude platforms…”, are not persuasive.

Regarding Appellant’s arguments on page 8 which address sections [0143]-[0146] of Knoblach, as was set forth in the Office Action these sections were not specifically cited to show the “state information”, but were added to show Knoblauch’s teachings of selecting paths which involve a plurality of platforms, where Ionov is added to explicitly teach that the multi-hop paths between the airborne platforms are optical.  

Regarding Appellant’s arguments on page 8 which address the Ionov reference, Appellant sets forth that Ionov does not teach the feature of using “state information” to select the multi-hop path.  Again, it is first noted that Ionov was not added to show state information, but was added to show “multi-hop optical paths”. 



At any particular time, one or more satellites 12 may be in view of the earth at a suitable elevation angle. The network 16 is comprised of satellites in view at a suitable elevation angle. As will be further described below, communications desired for a particular portion of the earth, such as a landmass, may be routed to one of the corresponding satellites 12 in view at that particular time from the landmass.

See also column 6 lines 30-56 of Ionov which teach: 
In operation, from the constellation of satellites, a specific network in view of a landmass is configured. This may be a local area network (LAN) for that landmass. Other landmasses may also have their own LANs. The LANs may be interconnected together to from a global coverage wide area network (WAN). Communication between LANs may be performed through one of the gateway satellites 24 or through one of the otherwise inactive satellites 26. 
The network receives and transmits RF signals from a ground station. The RF signals are demodulated and modulated in a conventional manner into or from electrical signals. The node 30 either routes the electrical signals through the downlink in the same satellite if the signal is destined for transmission from the same satellite. If the received RF signal is destined for transmission by another satellite, the signal is routed to reconfigurable switch and wavelength selector 40 and optical telescope 42. 
The information stored in optical wavelength selector 40 and connection table 48 may be updated by a ground station. The satellites are reconfigured as the satellites move with respect to the earth. The goal at any point in time is to maintain contact with a sufficient number of satellites so that the desired coverage level for the traffic from the satellite users on the landmass is maintained.

Therefore, the Examiner asserts that Ionov teaches “multi-hop optical paths”. 
 
Additionally, however, regarding the “state information”, which includes the location of the airborne platforms, these (above referenced) lines of Ionov teach that an airborne satellite receives a ground based communication from a transmitting device and if the receiving ground based device is not within view of the same satellite, the signal is optically routed to another satellite that is in view of the receiving ground based terminal.  Therefore, the locations of the airborne satellites are used to select the first satellite whose current location is in view of the transmitting ground based device and then the communication signal is then “handed over” and/or passed to another second satellite whose location is in view of the ground based receiving device. 
Therefore, although Ionov was not added to show using location information of the platforms, Ionov does teach this feature. 


Column 6, line 48, to column 7 line 2, of Wittenschlaeger is reproduced below.

A preferred routing table includes a list of the most desirable paths from a port to other ports. In some embodiments, the table includes all possible paths from all ports to all other ports. Each path can be identified by a route ID used as an index into a routing table. As packets enter fabric 100 from an ingress port, the receiving node 110 determines the destination of the packets (e.g., by destination IP address, destination MAC address, or other destination ID). The receiving node 110 can then select a path from the routing table that connects the ingress port to the egress port on fabric 100 that connects to the destination. The path's route ID can be appended to the packets, and the packets forwarded to the next node 110 on the path. Each subsequent node 110 uses the route ID as in index into its local copy of the route table to look-up the next hop. The packets are preferably forwarded until they reach their destination port where the routed ID is stripped from the packets and the packets are presented to the Should a fault occur along a path where a node is lost, a sending node can change the path for a packet by changing the route ID of the packet. The new path referenced by the new route ID preferably preserves the source and destination while avoiding failed nodes, links, or channels.

Therefore, in response to Appellant’s arguments and as set forth in the Office Action, the routing table does store a predetermined number of selectable optical multi-hop paths, as recited.

Regarding the use of “state information”, as the location of the first and last (and all the intervening satellites) are chosen based on the destination location of the ground based transmitting and receiving devices, and these lines of Wittenschlaeger also teach that the “communication link information” (which is the fault detection and the avoiding of failed nodes and links) is also used to select the multi-hop path, the Examiner respectfully submits that Wittenschlaeger is also using both the location information and communication link information (recited “state information”) to select the multi-hop optical path, as recited.

Therefore, as the point of Knoblah, Ionov and Wittenschlaeger is to ensure end to end communications between ground based devices using a plurality of airborne platforms, and as these references teach that the location of the platforms and communication link information are also considered in selecting and completing the 

No arguments have been provided with respect to the dependent claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN S KELLEY/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        



Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646    
                                                                                                                                                                                                    
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.